NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEILANI J. LAKE,                                No.    18-55402

                Plaintiff-Appellant,            D.C. No.
                                                3:16-cv-03021-GPC-JMA
 v.

ANDREW M. SAUL, Commissioner of                 MEMORANDUM*
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Gonzalo P. Curiel, District Judge, Presiding

                    Argued and submitted September 10, 2019
                              Pasadena, California

Before: WARDLAW, BENNETT, and MILLER, Circuit Judges.

      Leilani Lake appeals the district court’s order granting summary judgment in

favor of the Commissioner of Social Security on her claim for disability benefits,

which the administrative law judge (“ALJ”) denied. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Substantial evidence supports the ALJ’s finding that Lake was less than fully


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
credible. The ALJ found and Lake does not contest on appeal that: (1) Lake worked

for several years with fibromyalgia and (2) the medical evidence contradicts Lake’s

claims of totally debilitating pain. Both findings are significant and serve as

substantial evidence supporting the ALJ’s credibility finding. See Carmickle v.

Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th Cir. 2008).

      Substantial evidence supports the ALJ’s finding that Lake is not disabled

because she can perform past relevant work. 20 C.F.R. §§ 404.1520(e), 416.920(e);

Lewis v. Apfel, 236 F.3d 503, 515 (9th Cir. 2001). The ALJ was not required to

discuss every piece of evidence in the voluminous medical record. Howard ex rel.

Wolff v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003). The ALJ was required to

develop the record and interpret the medical evidence. Id. She did so here.

      Finally, the ALJ properly followed all applicable procedures as required by

20 C.F.R. §404.1520a in considering the severity of Lake’s mental impairments.



      AFFIRMED.




                                         2